Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to initially filed application dated 7/19/2019.  Applicant’s election without traverse of claim group I encompassing claims 1-14 in the reply filed on 2/16/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea grouping of Mental Processes and Certain methods of organizing human activity without significantly more. The claims recite “store receipt data indicating contents of a transaction in association with a unique management code for specifying the receipt data”, “provide the unique management code to a target person associated with the transaction”, “acquire (i) a member code for specifying an electronic receipt member and (ii) a management code input including the unique management code from the electronic receipt member”, “store the receipt data… in association with the unique management code acquired… in association with the member code acquired”. This judicial exception is not integrated into a practical application because the instant claims are directed to an abstract idea requiring no more than a generic computer to perform 
A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2105(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the Berkheimer Memo at 3 (emphasis in memo).
Generally, “if a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018). 
 	Accordingly, the examiner has searched the claim(s) to determine whether there are any “additional features” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “abstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Computing device/processor/memory – for storing information, performing method steps such as receiving/sending information, performing calculations, displaying information.  -  
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

POS device – for performing the steps associated with producing a receipt.  The Examiner takes Official Notice that it is old and well known for a POS to perform actions such as rendering a receipt both printed and electronic.

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, and 12, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2020/0126162 A1 to Whitley et al. (“Whitley”)


In regards to claims 1 and 8, Whitley discloses the following limitations:
 An electronic receipt system comprising: 
a transaction processing apparatus for processing a transaction, the transaction processing apparatus comprising: a transmission module configured to transmit receipt data indicating contents of the transaction to a management apparatus (Whitely ¶ 0032 “the email message including the electronic receipt may be transmitted to the email system by a retailer 114. The retailer 114 may be a third party, such as a merchant, service provider, entity, or individual involved in the transaction with the account holder.”)
a first storage module configured to store receipt data indicating contents of a transaction in association with a unique management code for specifying the receipt data; (Whitley discloses a first storage area (Figure 1 common inbox) for storing receipt data with a unique code (unique email address and from/timestamp data ¶¶ 0026-0027)
a notifying module configured to provide the unique management code to a target person associated with the transaction; (Whitley discloses providing the management code to the user for use with the receipt management system. See at least Figure 5. Steps 500, 502, 508, 510, 506)
an acquiring module configured to acquire (i) a member code for specifying an electronic receipt member and (ii) a management code input including the unique management code from the electronic receipt member; (Whitley discloses acquiring a member code (holder identifiers ¶ 0036 and figure 2) and the management code input by user (Unique email address ¶¶ 0026-0027))
a second storage module configured to store the receipt data that is stored in the first storage module in association with the unique management code acquired by the acquiring module in association with the member code acquired by the acquiring module; and (Whitley discloses storing the receipt metadata associated with the management code and member code in the secure database (Figure 2 (104)). See at least Figure 2 and ¶¶ 0035-0039)
an output module configured to output a receipt image generated according to the receipt data stored in the second storage module in association with the member (Whitley discloses generating an electronic document for view by the user on a user device from the information stored in the second storage area.  See at least Figure 9 and 11, ¶¶ 0058 “the server engine 306 may determine the format of the receipt content 802 (e.g., image, text, etc.) and may convert the receipt content 802 to a standard format that may be accessible from different user devices via the network”; and 0064-0071)

In regards to claims 2 and 9, Whitely discloses the following limitations:
 further comprising a receiving module configured to receive an instruction input for instructing to store or not store the receipt data in association with the unique management code. (Whitley discloses direct user upload of receipt images to the receipt management system for storage (directing to store the receipt data) and further to allow editing/deleting of receipt data.  see at least Figures 11, 12, 14, and 16, and ¶¶ 0034 and 0085-0086).  

In regards to claims 5 and 12, Whitley discloses the following limitations:
further comprising an issuing module configured to issue a receipt based on the receipt data. (Whitely discloses an issuing module that issues an electronic receipt to the user and/or the receipting system common inbox.  See at least Figure 1 and ¶ 0032)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0126162 A1 to Whitley et al. (“Whitley”), in view of Official Notice.

In regards to claims 3-4 and 10-11, Whitley does not appear to specifically disclose the following limitations:
wherein if the instruction input for instructing to store the receipt data is received, or if the instruction input for instructing to not store the receipt data is not received, the first storage module and the notifying module are enabled.
wherein if the instruction input for instructing to store the receipt data is not received, or if the instruction input for instructing to not store the receipt data is received, the first storage module and the notifying module are disabled.
However, the Examiner takes Official Notice that it is old and well known in the art to turn modules on or off based on use to save power/energy.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Whitely the teachings of Official Notice in order to conserve power/energy, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0126162 A1 to Whitley et al. (“Whitley”), in view of United States Patent Application Publication No. 2015/0248612 A1 to Morimoto et al. (“Morimoto”)

In regards to claims 6 and 13, Whitley discloses the following limitations:
 wherein the notifying module provides the unique management code by recording the unique management code on the receipt issued by the issuing module. (Whitley discloses providing the unique management code by placing the code in the generated electronic receipt data.  See at least figure 8 (email address))
Whitley does not appear to specifically disclose placing the code on the receipt.  The Examiner provides Morimoto to teach the following limitations:
Recording the unique management code on the receipt (Morimoto ¶ 0028 “when performing a purchase process, the sales management apparatus issues a unique ID and prints the unique ID on each receipt.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Whitely the teachings of Morimoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2020/0126162 A1 to Whitley et al. (“Whitley”), in view of United States Patent Application Publication No. 2015/0248612 A1 to Morimoto et al. (“Morimoto”), in further view of Official Notice.

In regards to claims 7 and 14, The combination of Whitley and Morimoto disclose the following limitations:
the notifying module provides the unique management code by issuing a sheet on which the unique management code is recorded together with identification data for identifying the receipt. (Whitely discloses issuing an electronic receipt document with a unique management code and a transaction number for identifying the receipt (see at least Figure 8) and Morimoto discloses issuing a printed receipt with the identifying information (see at least ¶ 0028).
The combination of Whitley and Morimoto do not appear to specifically disclose the following limitations:
wherein if the instruction input for instructing to store the receipt data in association with the unique management code is received by the receiving module after the receipt is issued by the issuing module, the first storage module and the notifying module are enabled, and 
However, the Examiner takes Official Notice that it is old and well known in the art to turn modules on or off based on use to save power/energy.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Whitley and Morimoto the teachings of Official Notice in order to conserve power/energy, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627